Per Curiam.
—We cannot say that Bartram Galbraith’s survey of 1778 was altogether irrelevant. It represents the division line between Ferree and Snyder; and surveys of adjoining tracts are frequently laid before the jury: it may, therefore, have had a legitimate bearing on the point in issue.
The copy of Stewart’s survey, signed by Parker, was properly rejected. If it were duly authenticated according to the forms of the office, it would need no supplementary proof to make it an official paper; and if it be not, it certainly cannot be helped by proof that it *134is in the handwriting of one who was an office clerk at the time of which it bears date. Apart from official authentication, his act is no better than his unofficial declaration, which is entitled to no credence when it is unsupported by a judicial oath.
But the direction is not to be sustained. The period of the return of Galbraith’s survey on Stewart’s location, was exclusively for the jury. There were no circumstances to raise a legal presumption of fact, and consequently none to warrant a legal direction. If the officer were bound to return his survey in a reasonable time, the usual presumption of performance of whatever is a duty, would take place in the first instance ; subject, however, to be rebutted by a counter presumption, if there were circumstances to justify it. But the period of return did not depend on the duty of the officer, who was not bound to move in the matter till paid his fees; and the owner of the location might have thought fit to abandon it: there was, therefore, no legal presumption either way; and the presumption of a fact from a fact which operates by its natural weight, and without artificial force or conventional effect, is exclusively for the jury. Whatever, then, may have been the natural effect of the absence of any trace of the return of this survey in the charges against Bartram Galbraith previous to 1800, since when it has been the practice to note the period of return on the back of the draft, it is certain that the fact of finding the survey out of its proper place in the office was insufficient to produce the legal effect attributed to it.
Judgment reversed, and a venire de novo awarded.